Citation Nr: 0015388	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  95-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for hypertension.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983 and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1994 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for 
hypertension.

The appellant appeared before a Member of the Board and 
offered testimony at a hearing at the RO in October 1996.  A 
transcript of that testimony is on file.  The appellant has 
represented herself during the course of the appeal.

The Board REMANDED the case for further development in a 
document dated March 28, 1997.  Based on a review of the 
claims file, it does not appear that the terms of the 1997 
REMAND were fulfilled.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a REMAND by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Specifically, in April 1997 the Board REMANDED the case to 
the RO for the following action:

2.  The appellant's records, and the 
claims folder should be forwarded to 
a VA cardiologist for evaluation of 
the etiology of recently diagnosed 
hypertension.  Specifically, after 
reviewing all records on file, 
including those obtained pursuant to 
paragraph 1 [various treatment 
records] above, the examiner should 
indicate whether it is more likely 
than not that the appellant had 
essential hypertension during her 
last period of active service.  If 
the matter can not be resolved 
without resort to speculation, that 
should also be set forth.  If other 
etiology of the hypertension is 
indicated, the examiner should 
delineate those findings.  If it 
deemed necessary that an examination 
of the appellant be undertaken prior 
to entering a response to the above, 
such examination should be 
scheduled.

The claims file does not indicate that RO arranged to have 
the appellant's medical records reviewed by a VA 
cardiologist, nor was an opinion rendered by a cardiologist 
as to whether there was any relationship between hypertension 
and service.  Furthermore, the claims file contains several 
notes, which indicates that there was confusion as to which 
VA Medical Center was appropriate to conduct a VA Medical 
Examination as the appellant was employed at one facility.  
The file contains a computer generated note which indicates 
that the VA Medical exam was canceled because the veteran 
failed to report for a VA Medical Examination.  However, it 
is not clear that an appropriate examiner had concluded that 
an examination was needed.

In light of the fact that the RO has not fully complied with 
the provisions of the previous REMAND, and given the guidance 
offered by the Court in Stegall, the case must again be 
REMANDED.  In addition to Stegall, due process requires this 
remand.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The appellant's records, and the 
claims folder, should be forwarded to a 
VA cardiologist, or other appropriate 
specialist, for evaluation of the 
etiology of her diagnosed hypertension.  
Specifically, after reviewing all records 
on file the examiner should indicate 
whether it is at least as likely as not 
that the appellant had essential 
hypertension during her last period of 
active service.  

If the matter can not be resolved without 
resort to speculation, that should also 
be set forth.  If other etiology of the 
hypertension is indicated, the examiner 
should delineate those findings.  If, and 
only if it deemed necessary by the 
examiner that an examination of the 
appellant be undertaken prior to entering 
a response to the above, such examination 
should be scheduled.  The veteran must be 
notified of the time and location of the 
examination.  The reviewer should 
identify the information on which the 
opinions are based. 

2.  If an examination is deemed necessary 
by the examiner, and if the veteran fails 
to report to this examination, the 
examining facility should provide a copy 
of the letter of notice sent to the 
veteran, and such a letter should be 
associated with the claims file.  In the 
alternative, the examining facility 
should provide the address used to send 
the letter and provide certification that 
the letter was not returned as 
undeliverable.  The appellant is notified 
that there may be adverse consequences in 
failing to report for a scheduled 
examination.  38 C.F.R. § 3.655 (1999).

3.  The RO should carefully review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical report/opinion.  If the report 
does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the reviewer for corrective action.  38 
C.F.R. § 4.2. (1999).

4.  When this development has been 
completed, and if the benefits sought are 
not granted, the case should be returned 
to the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.  

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome in this case by the actions taken herein.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




